(State v. Kennedy, 91 N.C. 572; State v. McNeill, 92 N.C. 812; State v.Vines, 93 N.C. 493, cited and approved).
The evidence was plain and direct. It seems that it was not questioned, and obviously the jury believed it. Accepting it as true, and taking the most favorable view of it for the prisoner, he was certainly, at the least, guilty of voluntary manslaughter. The deceased had given him legal provocation; but he slew him — not of necessity — not to save his own life or himself from enormous bodily harm, but unnecessarily in the heat of blood, if not of deliberate purpose. At the time the prisoner fired his gun at and slew the deceased, he was *Page 514 
free from present danger, and might easily have abandoned further conflict without exposing himself to danger, and this he must have seen, but he showed no disposition to desist from the fight. On the contrary, he manifested a passionate, if not a deliberate and wicked purpose, to kill.
No man is justified in taking the life of his adversary, if he can avoid it, if he can escape without exposing his own life to serious peril, or exposing himself to great bodily harm. He cannot kill of choice (623) — he can only be justified when he kills of necessity. State v. Kennedy, 91 N.C. 572; State v. McNeill, 92 N.C. 812.
The evidence was simple and direct — there was no conflict in it — no alternative aspects of it to be submitted. It was the province of the jury to believe or disbelieve it, and the Court might, as it did, tell them that if they believed it to be true, the prisoner was guilty. If the evidence was true, the law drew the conclusion as to the offence. Statev. Vines, 93 N.C. 493.
There is no error.
No error.                                          Affirmed.
Cited: S. v. Quick, 150 N.C. 824.